Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to amendments received on 12/28/20.
Claim 3 has been cancelled.
Claims 1-2, 4-10 have been amended.
Claims 11-15 have been added.
Therefore, Claims 1-2, 4-15 are now pending and have been addressed below.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-2, 4-15 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-2, 4-7, 11, 14-15 are directed to a method. Claim 8 is directed to a computer readable storage medium (i.e. an article of manufacture). Claims 9-10, 12-13 is directed to a computing device/apparatus. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-2, 4-10-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8-10 recite methods that acquiring a first vehicle authenticator for authentication of the reserved vehicle; sending the vehicle a request for a second vehicle authenticator for authentication of the vehicle; determining whether the second vehicle authenticator of the vehicle coincides with the first vehicle authenticator of the reserved vehicle or not; authenticating that the reference vehicle is reserved vehicle; not reserved vehicle or potentially malicious vehicle and displaying a message, indicating that the vehicle is the reserved vehicle; and displaying a message, indicating that the vehicle is not the reserved vehicle
The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a terminal device, medium, sensor, camera (claims 1, 4, 8-10, 14-15)), the claims are directed to obtaining https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing vehicle authentication. In particular, the claims only recites the additional element – a device/processor. The device/processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a terminal device merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2,4-7, 11-15 add additional limitations, such as Claim 2 receive and retain the first vehicle authenticator, Claim 4 recites detecting opening of a door of the vehicle with use of sensor of the device. The sensor is recited at a 

Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite acquiring a first vehicle authenticator for authentication of the reserved vehicle; sending the vehicle a request for a second vehicle authenticator for authentication of the vehicle; determining whether the second vehicle authenticator of the vehicle coincides with the first vehicle authenticator of the reserved vehicle or not; and displaying a message, indicating that the vehicle is the reserved vehicle; and displaying a message, indicating that the vehicle is not the reserved vehicle and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a terminal device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. Paragraph 0042, 0191-0192 details “vehicle control module may comprise one or more processors (including, but not limited to, special purpose processors or general processors) that control the vehicle control module.  For example, vehicle control module may include one or more processors, and one or more storage devices.  Processing units included in the terminal devices includes general purpose processors”.  Further, see Applicants specification [0046] general or specific aspects may be implemented by a system, a method, an integrated circuit, a computer program, a computer readable recording medium such as a CD-ROM, or any selective combination thereof. [0114] door opening detection unit is a sensor” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of  Fournier et al. (US 9,771,018 B2), further in view of Schoeffler et al. (US 2016/0027079 A1)

Regarding Claims 1, 8, 9 and 10,    Jefferies discloses the vehicle security authentication method/medium/apparatus in which a user terminal device is used to determine whether a reference vehicle having arrived at a user is a reserved vehicle, another vehicle or a potentially malicious vehicle([0008] mobile device, [0009] provide a method of remotely identifying a specific customer and verifying a reservation or use of a specific RCS vehicle for a predetermined period of time) the vehicle authentication method comprising:
Jefferies discloses acquiring a first vehicle authenticator for authentication of the reserved vehicle ([0048] a smartphone application (such as one that is programmed to interact with the phones camera to scan bar codes or QR codes), or any QR or barcode reader to scan the codes and receive the corresponding information, such as control module or vehicle identifiers (vehicle authenticator).), [0050] an installer or customer could photograph the car's license plate or VIN label via the mobile device (e.g. one with a camera)., [0054] The user's mobile device 162 may be running an application that is capable of reading a QR code on the car that corresponds to the vehicle's identification number (the VIN, or any other number) (first authenticator) or corresponds to the control module's identification number.);
Jefferies discloses sending the reference vehicle a request for a second vehicle authenticator for authentication of the reference vehicle ([0054] the vehicle identifier and a customer identifier may be sent to a remote server via a cellular network and/or the Internet., [0056]-[0057] [0063] The installer application may then test the control module over a variety of criteria, including whether the control module knows its serial number, whether the VIN has been automatically detected correctly, whether the VIN and serial numbers for the control module are correctly ;
Jefferies discloses determining whether the second vehicle authenticator of the reference vehicle coincides with the first vehicle authenticator of the reserved vehicle or not ([0054] The mobile device 162 or application running on the mobile device, or the customer, may have its own identifier.  In this example, the vehicle identifier and a customer identifier may be sent to a remote server via a cellular network and/or the Internet.  The remote server may verify that the customer identifier sent is a registered customer with the rental or carshare service, and that customer is allowed to access the identified car., [0097-[0098] If the remote servers' database contains a valid reservation for the identified car for the identifier customer at or near the time period the request is made, then the reservation may be considered valid., [0099] if the access code is presented by the mobile device to the control module (e.g. using NFC for example), and it is a match with the access code on the control module, the control module will unlock all the doors and enables the starter 1013); and 
Jefferies discloses authenticating that the reference vehicle is the reserved vehicle when the user terminal device determines that a received second vehicle authenticator coincides with the acquired first vehicle authenticator ([0097]-[0098] If the remote servers' database contains a valid reservation for the identified car for the identifier customer at or near the time period the request is made, then the reservation may be considered valid., [0099] the temporary access code may instead be sent from the mobile device to the remote servers.  If the access code matches the access code that the remote servers have associated with an active reservation (authenticating), ;
Jefferies does not teach determining that the reference vehicle is not the reserved vehicle when the user terminal device determines the received second vehicle authenticator does not coincide with the acquired first vehicle authenticator; determining that the reference vehicle is a potentially-malicious vehicle; 
Fournier teaches determining that the reference vehicle is not the reserved vehicle when the user terminal device determines the received second vehicle authenticator does not coincide with the acquired first vehicle authenticator (Col 5 lines 27-40 the requester receives a confirmation of the authenticity of the vehicle or a display that the vehicle presented is not authentic vehicle) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included determining that the reference vehicle is not the reserved vehicle when the user terminal device determines the received second vehicle authenticator does not coincide with the acquired first vehicle authenticator, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the authenticity of vehicles and/or drivers with whom they engage as well as confirmation that they are entering the particular authenticated vehicle that has been scheduled for them. (Col 1 lines 41-47 Fournier)
Jefferies discloses transmitting an error message to mobile application if no reservation ([0098]). However, Jefferies does not specifically teach communicating to the user by a display on the user terminal device one of (i) an authentication message verifying that the reference vehicle is the reserved vehicle, (ii) an information message conveying that the reference vehicle is not the reserved vehicle, and (hi) a warning message cautioning that the reference vehicle is a potentially-malicious vehicle
Fournier teaches communicating to the user by a display on the user terminal device one of (i) an authentication message verifying that the reference vehicle is the reserved vehicle (Col 2 lines 18-46 determination as to whether the connected vehicle presented to a passenger or package .; and (ii) an information message conveying that the reference vehicle is not the reserved vehicle Col 5 lines 27-40 the requester receives a confirmation of the authenticity of the vehicle or a display that the vehicle presented is not authentic vehicle, and (hi) a warning message cautioning that the reference vehicle is a potentially-malicious vehicle (Col 2 lines 18-27 comparing the vehicle identification information to registered vehicle identity information that is registered with a SPO, and transmitting a notice to a computing device of an individual requesting transport service to notify the individual as to whether the vehicle matches the registered vehicle Col 5 lines 27-40 the requester receives a confirmation of the authenticity of the vehicle or a display that the vehicle presented is not authentic vehicle.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included communicating to the user by a display on the user terminal device one of (i) an authentication message verifying that the reference vehicle is the reserved vehicle, (ii) an information message conveying that the reference vehicle is not the reserved vehicle, and (hi) a warning message cautioning that the reference vehicle is a potentially-malicious vehicle, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the authenticity of vehicles and/or drivers with whom they engage as well as confirmation that they are entering the particular authenticated vehicle that has been scheduled for them. (Col 1 lines 41-47 Fournier)
Jefferies/Fournier does not specifically when the user terminal device does not receive the second vehicle authenticator within a first specified time period. Fourier teaches determining that the reference vehicle is a potentially-malicious vehicle 
Schoeffler teaches when the user terminal device does not receive the second vehicle authenticator within a first specified time period ([0011][0043] the transaction can be governed by a time period or must occur within a time period., [0102], [0106], [0108] The first user transmits an SMS request to the authentication program to initiate transaction, such request can include a predetermined code, an identifier such as a license plate, or verification of a prearranged match; the authentication program transmits a first verification code to first user via SMS, Fig 27 and [0239], Fig 32 # 600 match status not currently available); authenticating that the reference vehicle is the reserved vehicle when the user terminal device determines that a received second vehicle authenticator coincides with the acquired first vehicle authenticator ([0106] The match can be initiated by, for example, entering a license plate number or other identifier, exchanging an arbitrary code supplied by the server, or selecting from a list of possible matches.  At the time of meeting, each user visually confirms a match between the other user's appearance and the program-provided user image it received, and transmits a verification to the authentication program using its handheld device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included when the user terminal device does not receive the second vehicle authenticator within a first specified time period, as disclosed by Schoeffler in the system disclosed by Jefferies/Fournier, for the motivation of providing a method of transaction based on identity authentication and verification ([0003], [0009])
Claim 9.    Jefferies discloses the terminal device that authenticates whether a vehicle having arrived at a place of a user is a reserved vehicle in which the user is to get in accordance with a reservation or not ([0008]-[0009]), the terminal device comprising: a processor ([0042] processor); and a non-transitory recording medium ([0042], [0046]) storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including storing a first vehicle authenticator for authentication of the reserved vehicle ([0076] control module may be automatically configured to perform in order to determine, store, and access specific instructions for a specific vehicle.


Jefferies teaches wherein the terminal device (Fig 4A # Management console, RCS client system) and the reserved vehicle each receive and retain the first vehicle authenticator for the authentication of the reserved vehicle from the vehicle dispatch server before the determination is made ([0052] the onboard control module is connected by a wireless portal to one or more remote server(s) containing a vehicle database, a customer registration mobile device interface, and/or a billing system, among any other features that may be used to manage rental or careshare vehicles.), and the first vehicle authenticator for the authentication of the reserved vehicle is generated by the vehicle dispatch server ([0054] The remote server may verify that the customer identifier sent is a registered customer with the rental or carshare service, and that customer is allowed to access the identified car.  If verification is successful, the remote server may send a command 404 to the control module in the car 303 via the Internet.).

Regarding Claim 7,    Jefferies as modified by Fournier teaches the vehicle authentication method according to Claim 5, further comprising:
Jefferies teaches determining whether a signature included in the vehicle authenticator is authentic or not ([0063] The installer application may then test the control module over a variety of criteria, including whether the control module knows its serial number, whether the VIN has been automatically detected correctly, whether the VIN and serial numbers for the control module are correctly paired, whether the vehicle's command codes or executable instructions have been found or downloaded (e.g. Learn Mode Successful). Each of these categories may have a pass or fail display associated with them that indicates whether the vehicle has passed or failed testing.); and when the signature is not authentic, when the signature is authentic ([0063] Each of these categories may have a pass or fail display (signature authentic or not) associated with them that indicates whether the vehicle has passed or failed testing.);
Jefferies does not teach displaying a message, indicating that the vehicle is not the reserved vehicle but an incorrect vehicle in which another user is to get, on the display; or when the signature is authentic, displaying the message, indicating that the vehicle is not the reserved vehicle but may be a malicious vehicle, on the display. However, Jefferies discloses transmitting an error message to mobile application ([0098])
Fournier teaches displaying a message, indicating that the vehicle is not the reserved vehicle but an incorrect vehicle in which another user is to get, on the display; or when the signature is authentic, displaying the message, indicating that the vehicle is not the reserved vehicle but may be a malicious vehicle, on the display (Col 2 lines 28-46 determination as to whether the connected vehicle presented to a passenger or package owner is the correct vehicle and informs the passenger or package owner via their mobile computing device (display message) whether or not the vehicle presented for service is the authentic vehicle authorized and registered with the SPO., Claim 1); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included displaying a message, indicating that the vehicle is the reserved vehicle, on a display when the second vehicle authenticator of the vehicle is determined to coincide with the first vehicle authenticator of the reserved vehicle; and displaying a message, indicating that the vehicle is not the reserved vehicle, on the display when the second vehicle authenticator of the vehicle is determined to not coincide with the first vehicle authenticator of the reserved vehicle, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the authenticity of vehicles and/or drivers with whom they engage as well as confirmation that they are entering the particular authenticated vehicle that has been scheduled for them. (Col 1 lines 41-47 Fournier)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of  Fournier et al. (US 9,771,018 B2) and Schoeffler et al. (US 2016/0027079 A1) as applied to claim 1, further in view of Stanfield et al. (US 9,442,888 B2) and Zaid et al. (US 2011/0112969 A1)

Regarding Claim 4,    Jefferies as modified by Fournier teaches the vehicle authentication method according to Claim 3, further comprising:
Jefferies discloses locking/unlocking doors based on access code (Fig 9 # 1011, 1012). 
Fournier teaches display message indicating that the vehicle is not the reserved vehicle but may be a malicious vehicle, on the display (Col 2 lines 18-27 comparing the vehicle identification information to registered vehicle identity information that is registered with a SPO, and transmitting a notice to a computing device of an individual requesting transport service to notify the individual as to whether the vehicle matches the registered vehicle.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included indicating that the vehicle is not the reserved vehicle but may be a malicious vehicle, on the display, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the authenticity of vehicles and/or drivers with whom they engage as well as confirmation that they are entering the particular authenticated vehicle that has been scheduled for them. (Col 1 lines 41-47 Fournier)
However, Jefferies/Fournier do not teach detecting opening of a door of the vehicle with use of a sensor of the terminal device; determining whether time of the detection of the opening of the door of the vehicle by the sensor is within a prescribed period preceding the reception of the response or not; and when the time of the detection by the sensor is not within the prescribed period, displaying the message. 
Stanfield teaches detecting opening of a door of the vehicle with use of a sensor of the terminal device (Fig 9 # 330 sensor, Col 19 lines 37-53 the input module 330 can interface with a card, NFC, RFID, or other reader, a seat occupancy sensor arranged in a seat within the vehicle, a proximity sensor within a bumper of the vehicle, a camera arranged inside the cabin of the vehicle ; determining whether time of the detection of the opening of the door of the vehicle by the sensor is within a prescribed period preceding the reception of the response or not (Col 3 lines 38-45 time period during which vehicle is booked, passenger identifier, location of vehicle etc., . Col 20 lines 5-10 the wireless communication module 340 can transmit user-, occupancy-, and vehicle-related data to the fleet manager and receive occupant conditions, driver and passenger verification, vehicle booking schedules, etc. from the fleet manager.  The wireless communication module 340 can also communicate with a mobile computing device carried by a user to collect data stored on the device and/or to push a notification, door locking control, ignition control, etc. to the user); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included detecting opening of a door of the vehicle with use of a sensor of the terminal device; determining whether time of the detection of the opening of the door of the vehicle by the sensor is within a prescribed period preceding the reception of the response or not, as disclosed by Stanfield in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for renting and controlling occupancy in a rental vehicle (Col 1 lines 15-20 Stanfield) and to use booking schedule including time period during which vehicle is book, user identity, location to provide access (Col 3 lines 38-45 Stanfield)
Jefferies/Fournier/Stanfield do not teach when the time of the detection by the sensor is not within the prescribed period, displaying the message
Zaid teaches when the time of the detection by the sensor is not within the prescribed period, display message ([0131] At 608, vehicle access is withdrawn when the vehicle reservation becomes invalid.  In various embodiments, a time-out period elapses before vehicle access is , Zaid further teaches determining whether time of the detection of the opening of the door of the vehicle by the sensor is within a prescribed period preceding the reception of the response or not ([0129] providing vehicle access when a vehicle reservation is received at a vehicle access control system At 602, vehicle reservation is received from a wireless communication device.  In various embodiments, the vehicle reservation is decrypted and authenticated at the vehicle access control system.  At 604, vehicle access is granted.  In various embodiments, granting access includes opening the vehicle door, and/or allowing engine to be turned on by user.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included when the time of the detection by the sensor is not within the prescribed period, as disclosed by Zaid in the system disclosed by Jefferies/Fournier/Stanfield, for the motivation of providing access to a vehicle and a communication interface for communication with a wireless communication device, where access to the vehicle is provided when a vehicle reservation is received from the wireless communication device. ([0067] Zaid)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of  Fournier et al. (US 9,771,018 B2) and Schoeffler et al. (US 2016/0027079 A1) as applied to claim 1, further in view of Chadwick et al. (US 2015/0081362 A1)
Regarding Claim 5, Jefferies as modified by Fournier teaches the vehicle authentication method according to Claim 2, further comprising:
Jefferies/Fournier do not teach following limitations, however Fournier teaches displaying the message, indicating that the vehicle is not the reserved vehicle (Col 2 lines 28-46 determination as to whether the connected vehicle presented to a passenger or package owner is the correct vehicle and informs the passenger or package owner via their mobile computing device (display ); 
Chadwick teaches determining whether a second specified period has elapsed or not since the vehicle dispatch server generated the first vehicle authenticator of the reserved vehicle (Fig 5 # 551, 553-554-558 and [0025] Distributive taxi dispatching server 502 may determine, based on the monitored location of the user device, that the user has moved away from the pick-up location (e.g., by an amount greater than a given distance threshold) but is not in the scheduled taxi cab (554); and when the second specified period has elapsed, displaying the message ([0025] Distributive taxi dispatching server 502 may send an inquiry to user device 508 asking if the user still has a need for a taxi (555).  User device 508 may prompt the user and receive a response to the inquiry (556), and provide the response to distributive taxi dispatching server 502.  Based on the received response, distributive taxi dispatching server 502 may cancel or re-schedule the taxi (558).), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included determining whether a second specified period has elapsed or not since the vehicle dispatch server generated the first vehicle authenticator of the reserved vehicle, and when the second specified period has elapsed, displaying the message, as disclosed by Chadwick in the system disclosed by Jefferies/Fournier, for the motivation of providing a method of provide taxi service to a traveler by using a personal computing device to request and use taxi service by leveraging one or more of the traveler's location and preferences, along with one or more of the location, pricing, availability, and historical review data of one or more taxi service companies and/or cabs. ([0009] Chadwick)

Regarding Claim 6,    Jefferies as modified by Fournier teaches the vehicle authentication method according to Claim 2, further comprising:
Jefferies/Fournier do not teach following limitations, however Fournier teaches displaying the message, indicating that the vehicle is not the reserved vehicle (Col 2 lines 28-46 determination as to whether the connected vehicle presented to a passenger or package owner is the correct ); 
Further, Chadwick teaches receiving predicted arrival time when the reserved vehicle will arrive at the place of the user ([0022] If the request for a taxi was for an immediate taxi, an estimated time of arrival may also be included.); the predicted arrival time is calculated by the vehicle dispatch server ([0022] an estimated time of arrival)
Chadwick teaches determining whether time of arrival of the vehicle at the place of the user is within a third specified period including the predicted arrival time or not ([0024] distributive taxi dispatching server 402 may determine that although the user may be heading toward the designated pick-up location, the user will not realistically be able to be at the pick-up location at the designated pick-up time.  If, for example, it is determined that the difference between the user's estimated time of arrival and the requested pick-up time is greater than a given lateness threshold, distributive taxi dispatching server 402 may alert the taxi cab service and/or driver of a new estimated time of arrival of the passenger and/or reschedule that taxi, Fig 14 # 1406; and
Chadwick teaches when the third specified period had elapsed, displaying the message, ([0024] distributive taxi dispatching server 402 may determine that although the user may be heading toward the designated pick-up location, the user will not realistically be able to be at the pick-up location at the designated pick-up time.  If, for example, it is determined that the difference between the user's estimated time of arrival and the requested pick-up time is greater than a given lateness threshold, distributive taxi dispatching server 402 may alert the taxi cab service and/or driver of a new estimated time of arrival of the passenger and/or reschedule that taxi, [0049])  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included receiving predicted arrival time when the reserved vehicle will arrive at the place of the user; the predicted arrival time is calculated by the vehicle dispatch server determining whether time of arrival of the vehicle at the place of the user is within a third specified period including the predicted arrival time or not; when the third specified period had elapsed, displaying the message, as disclosed by Chadwick in the system disclosed by Jefferies/Fournier, for the motivation of providing a method of provide taxi service to a traveler by using a personal computing device to request and use taxi service by leveraging one or more of the traveler's location and preferences, along with one or more of the location, pricing, availability, and historical review data of one or more taxi service companies and/or cabs. ([0009] Chadwick)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of  Fournier et al. (US 9,771,018 B2), further in view of Schoeffler et al. (US 2016/0027079 A1) as applied to claims 1, 8-10, further in view of Khan et al. (US 2017/0127215 A1)

Regarding Claims 11, 12 and 13, (New) The vehicle security authentication method according to Claim 1, device of claims 9 and 10 further comprising:
Jefferies teaches receiving a notification of the reference vehicle via a vehicle dispatch server ([0108] notifications to the registered recipient at the destination or drop off location upon the vehicles arrival), However, Jefferies/Fournier do not teach receiving an arrival notification of the reference vehicle via a vehicle dispatch server wherein sending to the reference vehicle the request for the second vehicle authenticator includes sending to the reference vehicle the request for the second vehicle authenticator response to receiving the arrival notification of the reserved vehicle via the vehicle dispatch server.
Khan teaches receiving an arrival notification of the reference vehicle via a vehicle dispatch server (Fig 7 # 82 driver has arrived notification, [0062] A notification 82 is displayed when the driver arrives at the pick-up location.); wherein sending to the reference vehicle the request for the second vehicle authenticator includes sending to the reference vehicle the request for the second vehicle authenticator response to receiving the arrival notification of the reserved vehicle via the vehicle dispatch server ([0064] the user can be provided with information to verify the identity of the driver, e.g., to ensure that the rider accepts a ride from the driver who has been assigned for that rider.  The information can help the user to identify the driver and/or the driver's .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included receiving an arrival notification of the reference vehicle via a vehicle dispatch server wherein sending to the reference vehicle the request for the second vehicle authenticator includes sending to the reference vehicle the request for the second vehicle authenticator response to receiving the arrival notification of the reserved vehicle via the vehicle dispatch server, as disclosed by Khan in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for verification of the rider's identity to help ensure that the driver is picking up the rider for whom the ride is intended, and that the rider remains in the care of an appropriate person. ([0066] Khan)

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of  Fournier et al. (US 9,771,018 B2), further in view of Schoeffler et al. (US 2016/0027079 A1) as applied to claim 1, further in view of Stanfield et al. (US 9,442,888 B2)

Regarding Claim 14,   (New) The vehicle security authentication method according to Claim 1, 
Jefferies/Fournier do not teach wherein the sensor is a microphone to collect sounds made upon the opening of the door of the reference vehicle.
Stanfield teaches wherein the sensor is a microphone to collect sounds made upon the opening of the door of the reference vehicle
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the sensor is a microphone to collect sounds made upon the opening of the door of the reference vehicle, as disclosed by Stanfield in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for renting and controlling occupancy in a rental vehicle (Col 1 lines 15-20 Stanfield) and to use booking schedule including time period during which vehicle is book, user identity, location to provide access (Col 3 lines 38-45 Stanfield)


Regarding Claim 15, (New) The vehicle security authentication method according to Claim 1
Jefferies/Fournier do not teach wherein the sensor is a camera to collect images of the door of the reference vehicle upon the opening of the door of the reference vehicle.
Stanfield teaches wherein the sensor is a camera to collect images of the door of the reference vehicle upon the opening of the door of the reference vehicle. (Fig 9 # 330 sensor, Col 19 lines 37-38, 44-52 a door (open or closed) sensor, Col 8 lines 5-28 the camera can alternatively be incorporated into the vehicle, such as on an exterior door handle or on a dashboard within the vehicle. The image can be an image of a license plate, of a vehicle fleet number, of a barcode or quick-response (QR) code arranged on and unique to the vehicle, or of any other portion of the vehicle.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the sensor is a camera to collect images of the door of the reference vehicle upon the opening of the door of the reference vehicle, as disclosed by Stanfield in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for renting and controlling occupancy in a rental vehicle (Col 1 lines 15-20 Stanfield) and to use booking schedule including time period during which vehicle is book, user identity, location to provide access (Col 3 lines 38-45 Stanfield)


Response to Arguments
12/28/20 have been fully considered but they are not persuasive. 
Applicant has amended claim 8 to include non-transitory medium to overcome 101 signal rejection. Examiner withdraws 101 signal rejection.
Regarding 101 rejection, Examiner has considered all arguments and respectfully disagrees. The judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing vehicle authentication. In particular, the claims only recites the additional element – a device/processor. The device/processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a terminal device merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 

Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schoeffler (US 2016/0027079 A1) discloses identity authentication and verification( [0110] comparing locations, the server identifies that the two parties are in proximity to each other and therefore are the two parties that are initiating the transaction at this place and time., Fig 3 #27, 10, [0109]-[0110] If there are multiple matching parties known to the server, initiating the transaction at similar time and proximity, the service can provide a data-enabled device with facial photographs of each of the matching parties in question, in order to identify the correct party by their face.)
Murakami (US 7,181,409 B2)teaches receiving predicted arrival time when the reserved vehicle will arrive at the place of the user (Col 10 lines 45-48 information is displayed to the user relating to the expected time of arrival of a relocated vehicle or user returned vehicle, step 42, and is provided with an opportunity to accept or decline to wait for the vehicle
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629